Title: [Diary entry: 9 May 1785]
From: Washington, George
To: 

Monday 9th. Mercury at 60 in the Morning— at Noon and 70 at Night. Clear & warm—But little Wind & that Southerly. Rid to my Muddy hole & Dogue run Plantations and from the latter to the fishing Landing at the Ferry. Perceived the Orchard grass seeds which had been sown on the Wheat at Muddy hole were coming up tolerably well—but could not discover that the Wheat had derived any benefit from the Plaister of Paris which had been sprinkled thereon—or from the rolling. Mathew Baldridge who had been engaged for me by Mr. John Rumney, as a Joiner, and sent over in his Brig the Caesar, Captn. Atkinson, and who arrived here yesterday, set in to work today. The blossom of the Crab tree is unfolding, & shedding its fragrant perfume. That of the black Haw, had been out some days; and is an ornamental flower being in large clusters, tho’ individually small upon single foot stems. They are white with a yellowish cast. The flower of the small berry thorn is also good looking—the tree being full of blossoms, which is not much unlike the blossom of the apple tree, but quite white.